Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that the source, drain and channel are regions that are formed “in the substrate.” However, this limitation appears to contradict claim 1, which requires the source, drain and channel to be “on the substrate.”  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo (US 2018/0240804.
Regarding claim 16, Yoo discloses an electronic device comprising: 
a channel structure (portion of 101) [Fig. 1];
a source structure (102) connected to a first end region of the channel structure [Fig. 1];
drain structure (103) connected to a second end region of the channel structure that is opposite the first end region, the drain structure being spaced apart from the source structure [Fig. 1];
a gate electrode (155) spaced apart from the channel structure in a vertical direction, the gate electrode and the channel structure stacked on top of each other [Fig. 1]; and
a ferroelectric layer (10) extending between the gate electrode and the channel structure [Fig. 1],
the ferroelectric layer (10) including a plurality of first oxide monolayers (125a-c), a plurality of second oxide monolayers (135a-c), and a third oxide monolayer (145) between the channel structure and the gate electrode [Fig. 1],
a material of the third oxide monolayer (145: aluminum oxide) having a greater bandgap than a bandgap of a material of the plurality of first oxide monolayers (125a-c) and a bandgap of a material of the plurality of second oxide monolayers (135a-c) [Fig. 1 and paragraph 0031].

Regarding claim 18, Yoo discloses wherein the material of the plurality of first oxide monolayers (125a-c) is different than the material of the plurality of second oxide monolayers (135a-c), the plurality of first oxide monolayers (125a-c) and the plurality of second oxide monolayers (135a-c) are alternately stacked on top of each other, and the material of the third oxide monolayer (145) includes Al, Si, Y, Mg, Ca, Gd, Sr, or a combination thereof [Fig. 1 and paragraphs 0024 and 0031].
Regarding claim 19, Yoo discloses a substrate (101), wherein the source structure (102) and the drain structure (103) are a source region and a drain region, respectively, in the substrate (101), the channel structure is a channel region in the substrate (101) between the source region and the drain region and connected to the source region and the drain region [Fig. 1], and the gate electrode (155) is on the substrate [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0365719) in view of Yoo (US 2018/0240804).

a substrate (210: bulk or buried oxide/base silicon of a SOI substrate) [Figs. 9-10 and paragraph 0011];
a source structure (620: formed by an epitaxial process), a drain structure (620: formed by an epitaxial process), and a channel structure (625/210: consider the epitaxial layer overlaying a bulk  or the top silicon layer of the SOI substrate) on the substrate (210), the channel structure (625) between the source structure and the drain structure, and the source structure and the drain structure being separated from each other on the substrate [Figs. 9-10, and paragraphs 0011 and 0034];
a ferroelectric layer (224) on the channel structure [Figs. 9-10]; and 
a gate electrode (612) on the ferroelectric layer [Figs. 9-10],
However, Chen does not disclose a plurality of first and second oxide monolayers.
Yoo teaches the ferroelectric layer (10) including a plurality of first oxide monolayers (125a-c/135a-c) and a second oxide monolayer (145 or 135d) between the substrate and the gate electrode, a material of the second oxide monolayer being different than a material of the plurality of first oxide monolayers [Figs. 1 and 9, and paragraph 0024, 0026 and 0028].
Regarding claim 2, Yoo teaches wherein the ferroelectric layer (10) has a thickness in a range from about 1.5 nm to about 10 nm [paragraph 0027]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Yoo teaches wherein the plurality of first oxide monolayers include oxide monolayers that are alternately formed and include materials different from one another [paragraphs 0024, 0026 and 0028].
Regarding claims 5 and 17, Yoo teaches wherein the plurality of first oxide monolayers include HfO layers and ZrO layers that are alternately formed [paragraphs 0024, 0026 and 0028].
Regarding claim 6, Yoo teaches wherein the second oxide monolayer (145 or 135d) includes one to three layers [Figs. 1 and 9].
Regarding claim 7, Yoo teaches wherein the material of the second oxide monolayer (145: aluminum oxide) has a bandgap that is greater than a bandgap of the material of the plurality of first oxide monolayers [paragraph 0031].
Regarding claims 8 and 18, Yoo teaches wherein the second oxide monolayer (145) includes Al, Si, Y, Mg, Ca, Gd, Sr, or a combination thereof [paragraph 0031].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Yoo by including a plurality of first and second oxide monolayers as taught by Chen because it helps to increase lattice strain in the interface region [paragraph 0035]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 9, Chen discloses an insulating layer (710) the substrate and the ferroelectric layer [Figs. 9-10].
Regarding claim 10, Chen discloses wherein the insulating layer includes an Si oxide, an Al oxide, a Hf oxide, a Zr oxide, or a 2D insulator [paragraph 0037].
Regarding claim 11, Chen discloses a conductive layer (222) between the ferroelectric layer and the insulating layer [Figs. 9-10].
Regarding claim 12, Chen discloses wherein the electronic device includes a logic device or a memory device [paragraph 0010].
Regarding claim 13, Chen discloses wherein the channel structure (625/210) is a channel layer on the substrate that includes a semiconductor material different than a material of the substrate [consider the epitaxial layer overlaying a bulk or the top silicon layer of the SOI substrate], and the source structure and the drain structure are a source electrode and a drain electrode respectively connected to respective edges of the channel layer [Figs. 9-10, and paragraphs 0011 and 0034].
Regarding claim 14, Chen discloses wherein the channel structure includes Si, Ge, SiGe, a Group lll-V semiconductor, an oxide semiconductor, a nitride semiconductor, an 
Regarding claims 15 and 19, Chen discloses wherein the source structure and the drain structure are a source region and a drain region, respectively, in the substrate, the channel structure is a channel region in the substrate between the source region and the drain region and connected to the source region and the drain region [Figs. 9-10, and paragraphs 0011 and 0034].
Regarding claims 16 and 20, Chen discloses wherein the channel structure is a channel layer, the source structure is a source electrode, and the drain structure is a drain electrode [Figs. 9-10, and paragraphs 0011 0031, and 0034. Also, see rejection of claims 1, 3, 5, and 7-8 above].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al. (US 7393736) teaches an ZrO/HfO stacked structure in Figure 3; column 14, lines 50-61 and col. 15, lines 1-51]; and Uchiyama et al. (US 2004/0129987) teaches FE layer (55) and floating conductive gate (53) [Fig. 2].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815